Citation Nr: 1120807	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dupuytren's contracture of the right hand, to include as secondary to a scar at the ulnar aspect of the right palm.

2.  Entitlement to service connection for cubital tunnel syndrome of the right wrist, to include as secondary to a scar at the ulnar aspect of the right palm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from April 1982 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2008.  A transcript of the hearing is associated with the claims file. 

This case was most recently before the Board in January 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the January 2010 remand, the Board directed that the Veteran's claims file be returned to the VA examiner who performed the January 2009 VA examination and provided the June 2009 VA addendum opinion for another addendum opinion.  The examiner was asked to provide an opinion regarding the etiology of the Veteran's hand and wrist disabilities.  The examiner was directed to provide a supporting rationale for all opinions expressed.

A review of the record shows that in February 2010, the Veteran's claims file was returned to the appropriate VA examiner for review and an addendum opinion was provided.  At that time, the examiner opined that the Veteran's right Dupuytren's contracture and ulnar nerve condition were not caused by service-connected activities, such as working as a welder and Seabee.  The examiner opined that there was not a 50 percent or better probability that the Veteran's right hand and wrist disabilities were etiologically related to active service, including his July 1985 excision of palmar fibroma of the hypothenar eminence and his work as a steel worker during active service.  Finally, the examiner opined that the Veteran's right hand and wrist conditions were not caused or chronically worsened by his service-connected disability.  However, the examiner failed to provide a rationale for the opinions provided.

The Board notes that one of the reasons for the January 2010 remand was the fact that the examiner had previously failed to provide a rationale for the opinions provided. 

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the January 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, as the January 2009 VA examiner has repeatedly failed to provide the requested information, the Veteran should be afforded a new VA examination by an examiner different from the examiner who provided the January 2009 examination and subsequent addendum opinions, to determine the nature and etiology of the Veteran's right hand and wrist disabilities.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, different from the January 2009 VA examiner, to determine the nature and etiology of the Veteran's right hand and wrist disabilities.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each of the Veteran's right hand and wrist disabilities at issue as to whether there is a 50 percent or better probability that the disability is etiologically related to his active service, to include his July 1985 excision of palmar fibroma and his work as a steelworker during active service. 

When forming the requested opinion, the physician should specifically address the December 2006 VA Medical Center treatment note which indicates that the Veteran's right cubital tunnel syndrome is most likely related to his work as a steelworker during active service.

The examiner should also provide an opinion with respect to each of the disabilities as to whether there is a 50 percent or better probability that the disability was caused or chronically worsened by the Veteran's scar at the ulnar aspect of the right palm.

A complete rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims for entitlement to service connection for Dupuytren's contracture of the right hand and cubital tunnel syndrome in the right wrist based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


